Title: To Thomas Jefferson from Buffon, 31 December 1785
From: Buffon, Georges Louis Leclerc, Comte de
To: Jefferson, Thomas



Au Jardin du Roi le 31. Xbre. 1785.

M. de Buffon fait bien des remercimens à Monsieur Jefferson de la peau de l’animal qu’il a eu la bonté de lui envoyer. Si sa santé lui permettoit, M. de Buffon auroit l’honneur d’aller lui témoigner sa reconnoissance, mais comme il ne peut sortir, il espère que Monsieur Jefferson voudra bien venir avec M. de Chastelux diner au Jardin Tel jour qu’il leur conviendra.
Ce Cougar de Pensilvanie ne diffère de celui qui a été décrit par M. Colinson que parcequ’il a le corps moins long à peu près dans le rapport de 13 à 16. Il a aussi la queue moins longue, il paroit tenir  le milieu pour la grandeur entre le Cougar de M. Colinson et celui de l’Amérique méridionale. Mille complimens et respects.
